EXHIBIT 1
EXHIBIT 2
  From:    Nearing, Carrie cnearing@larsonking.com
Subject:   RE: Brenner v. MEnD
   Date:   December 9, 2019 at 6:51 PM
     To:   Paul Dworak paul@newmarkstorms.com
    Cc:    Jeff Storms jeff@newmarkstorms.com


       Paul,

       I’m sorry I couldn’t address these issues when you called; as I mentioned, I was running
       into a meeting with an expert in preparation for an evidentiary hearing that occupies me
       this week and early next week. That said, I know we have just received materials
       responsive to some of your requests below and I believe someone will be able to get
       them to you this week in my absence.

       I’m hopeful we’ll be able to avoid taking the judge’s time with a motion to compel, but you
       can decide once you see what is produced.

       My responses to your questions are below.

                       Carrie Nearing
                       Attorney
                       D 651.312.6513
                       C 612.644.9049

                       Larson · King, LLP



       From: Paul Dworak <paul@newmarkstorms.com>
       Sent: Monday, December 9, 2019 1:58 PM
       To: Nearing, Carrie <cnearing@larsonking.com>
       Cc: Jeff Storms <jeff@newmarkstorms.com>
       Subject: Brenner v. MEnD

       CAUTION: This email originated outside of the organization.

       Carrie:

       The Judge ordered us to meet and confer one last time. Please respond yes or no to
       whether you are producing the following responsive documents. If yes, tell us when
       you are producing it.

                  a.     All emails relating in any way to Brenner; we have produced, and have
                        continued to search; I believe there are a few additional emails in the
                        materials we just received.

                  b.     All emails from Sherburne County clinic employees, supervisors, and
                        medical providers from October 6, 2017 and October 7, 2017; encompassed
                        in item a, above.
           c.    Screenshots of Brenner’s eMD records; we will produce; I believe these are
                 also in the materials we just received.

           d.     Logs from Brenner’s eMD records; we are still investigating whether
                 MEnD personnel can access or if this is something that must come from
                 eMDs, but we will produce what we can find.

           e.     Screenshots from Brenner’s ProPhoenix system (If these are same that
                 Sherburne County produced, tell us the clinic employees see the same
                 screenshots as the jail employees). MEnD employees see what the county
                 employees see, so the screenshots you received from Sherburne are the
                 same. We will put this in a formally signed answer if you require.

Thank you. Paul



Paul C. Dworak, Esq.
NEWMARK STORMS DWORAK LLC
100 South Fifth Street, Suite 2100
Minneapolis, MN 55402
phone: 612-455-7056
fax: 612-455-7051
email: paul@newmarkstorms.com
website: www.newmarkstorms.com




CONFIDENTIALITY NOTICE:
This communication constitutes an electronic communication within the meaning of the Electronic Communications Privacy Act, 18
USC 2510, and its disclosure is strictly limited to the recipient intended by the sender of this message. This communication and any
files transmitted with it may contain confidential and privileged material for the sole use of the intended recipient, including confidential
attorney client communications and/or attorney work product. Receipt by anyone other than the intended recipient is not intended to
and does not constitute a loss of the confidential or privileged nature of the communications. Any review or distribution by others is
strictly prohibited. If you are not the intended recipient you must not read, use, copy, retransmit or disseminate this communication and
you are directed to immediately notify the sender by return electronic mail and delete all copies of this communication. To reply to our
email directly, send an email to: cnearing@larsonking.com
EXHIBIT 3
  From:    Nearing, Carrie cnearing@larsonking.com
Subject:   Brenner / eMDs screen shot
   Date:   June 22, 2020 at 11:34 AM
     To:   Jeff Storms jeff@newmarkstorms.com
    Cc:    Paul Dworak paul@newmarkstorms.com, Jeff Montpetit jeffrey.montpetit@knowyourrights.com, Stephanie A. Angolkar
           stephanie@irc-law.com, Novak, Tony tnovak@larsonking.com, Prowant, Bradley bprowant@larsonking.com


       Jeff,

       In discussion with Diana VanDerBeek in advance of her deposition, I learned that
       there was one missing screen shot from the eMDs record we produced. Ms.
       VanDerBeek considered it a table of contents to the “Notes” tab, and printed just the
       pages connected to each link on the table of contents. We cross-referenced
       everything produced to make sure there was no similar “table of contents” to the other
       tabs. This one was the only page missing.

       She can speak to the issue at her deposition, but if you’d like a written supplemental
       response let me know.

       Carrie




       Carolin J. Nearing
       Attorney
       D 651.312.6513
       C 612.644.9049


       Larson · King, LLP
       2800 Wells Fargo Place
       30 East Seventh Street, Suite 2800
       Saint Paul, Minnesota 55101
       O 651.312.6500
       F 651.789.4813




       CONFIDENTIALITY NOTICE:
       This communication constitutes an electronic communication within the meaning of the Electronic Communications Privacy Act,
       18 USC 2510, and its disclosure is strictly limited to the recipient intended by the sender of this message. This communication
       and any files transmitted with it may contain confidential and privileged material for the sole use of the intended recipient,
       including confidential attorney client communications and/or attorney work product. Receipt by anyone other than the intended
       recipient is not intended to and does not constitute a loss of the confidential or privileged nature of the communications. Any
       review or distribution by others is strictly prohibited. If you are not the intended recipient you must not read, use, copy, retransmit
       or disseminate this communication and you are directed to immediately notify the sender by return electronic mail and delete all
       copies of this communication. To reply to our email directly, send an email to: cnearing@larsonking.com
EXHIBIT 5
EXHIBIT 6
                                                                          1


                   1               UNITED STATES DISTRICT         COURT

                   2                   DISTRICT OF MINNESOTA

                   3    - - - - - - - - - - - - - - - - - - - - - - - -

                   4   Dawn Brenner and Kathleen Brenner, as
                       co-trustees for the heirs and next of
                   5   kin of Dylan Brenner,

                   6                   Plaintiffs,

                   7        vs.              Case No.       18-cv-02383
                                                            (NEB/ECW)
                   8
                       Danielle Sue Asfeld, in her individual capacity,
                   9   Amanda Nowell, in her individual capacity,
                       Christina Leonard, in her individual capacity,
                  10   Janell Hussain, in her individual capacity,
                       Todd Leonard, in his individual and official
                  11   capacities,
                       Rebecca Lucar, in her individual capacity,
                  12   Denny Russell, in his individual capacity,
                       Wes Graves, in his individual capacity,
                  13   James Rourke, in his individual capacity,
                       MEnD Correctional Care, PLLC, and
                  14   Sherburne County,

                  15                 Defendants.
                       - - - - - - - - - - - - - - - - - - - - - - - -
                  16

                  17

                  18                       DEPOSITION OF
                                          DIANA VANDERBEEK
                  19                      JUNE 24TH, 2020
                                             10:00 A.M.
                  20

                  21

                  22
                                           JEFFREY G. KELZER
                  23              HERBERT L. PETERSON & ASSOCIATES
                                    11900 Wayzata Boulevard West
                  24                          SUITE 116 D
                                     Minnetonka, Minnesota 55305
                  25                   Telephone (952) 543-6910



                                   HERBERT L. PETERSON & ASSOCIATES




1 of 100 sheets                        Page 1 to 1 of 279
                                                           238                                                                       240
  1                          Number 99 was marked for                     1   Q. Okay. And that was early on; right, in the
  2                          identification by the court                  2        lawsuit?
  3                          reporter.)                                   3   A. I don't recall when it was, but I just...
  4        BY MR. DWORAK:                                                 4   Q. What actions did you take at that time to try to
  5   Q. So Exhibit 99 is an e-mail you received from                     5        produce all of the relevant e-mails in this case?
  6        Todd Leonard on October 9th, 2017 at 1:58 p.m.;                6   A. Trying to find any e-mail around that date and
  7        correct?                                                       7        time and information that I could find.
  8   A. Yes.                                                             8   Q. And how did you go about trying to find e-mails
  9   Q. And you can see that's six minutes after you                     9        about Dylan Brenner at that time?
 10        sent your kind of detailed e-mail about the data              10   A. Probably looking for the initials, if that was
 11        that you derived from your investigation; right?              11        listed in there, or --
 12   A.   Yes.                                                          12   Q. Did you search for the D.B.?
 13   Q.   And so he says I'll call you shortly; right?                  13   A. Yes. Searches for that or spin number I would
 14   A.   That's what it says. Yes.                                     14        have used too.
 15   Q.   What do you remember about that phone call?                   15   Q. Did you actually go through your e-mails from,
 16   A.   I don't.                                                      16        you know, the three or four-day period and look
 17   Q.   Okay. What do you remember about any of your                  17        individually to see if you had any e-mails that
 18        conversations with Dr. Leonard regarding the                  18        discussed Dylan Brenner?
 19        first suicide that you were part of?                          19   A. Probably one by one, because corporate, then he
 20   A. To gather the data. To look for any procedural                  20        was involved with going back with I think Marco
 21        changes that needed to be made. Letting staff                 21        to try to discover how to find all the e-mails.
 22        know not only that we're there to support them,               22   Q. But you did a search for D.B.?
 23        that they have employee assistance, EAP program,              23   A. I believe so.
 24        that type of information. I remember being part               24   Q. Okay. Did you see that this e-mail, Exhibit 73,
 25        of the topic of what was being said. The rest I               25        had D.B. on it?
                      HERBERT L. PETERSON & ASSOCIATES                                        HERBERT L. PETERSON & ASSOCIATES
                                                           239                                                                       241
  1        don't recollect off the top of my head of what                 1   A.   Correct.
  2        further information would have been.                           2   Q.   In the subject line; right?
  3   Q. Did he share with you his thoughts on what                       3   A.   Yes.
  4        procedural changes need to be made?                            4   Q.   This e-mail was not produced to us by MEnD until
  5   A. He was still going to need to do his review                      5        the Court so ordered them to produce all the
  6        portion of everything on here.                                 6        e-mails.
  7   Q. Did he give you any items to further                             7   A. Okay.
  8        investigate?                                                   8   Q. Do you have an understanding of that?
  9   A. Not that I recall.                                               9   A. That's what I'm -- I don't have an understanding
 10   Q. I'm going to show you Exhibit 73. Do you see                    10        of it, but I'm hearing that. Yes.
 11        that?                                                         11   Q. Do you have any reason why this particular
 12   A. Okay.                                                           12        e-mail was withheld from the lawyers in this case
 13   Q. Exhibit 73 is another e-mail from you to                        13        until they got a Court order?
 14        Dr. Leonard and Christina --                                  14   A. There was nothing withheld with any type of
 15   A. Christa.                                                        15        intention.
 16   Q. Christa Marchessault. Is that how you pronounce                 16   Q. Do you know that the Court ordered discovery
 17        it?                                                           17        sanctions in this case?
 18   A. Uh-huh.                                                         18   A. Not off the top of my head. I think that has
 19   Q. From late in that afternoon on October 11, 2017;                19        gone through the attorneys. And then what were
 20        right?                                                        20        requested, comes -- filters down. And we try to
 21   A. Yes.                                                            21        turn over what is being asked.
 22   Q. Okay. In the course of this lawsuit, the                        22   Q. Do you have any information, or did you -- did
 23        attorneys requested all your e-mails in regards               23        you ever become aware that the judge actually
 24        to Dylan Brenner. Do you remember that?                       24        ordered MEnD to pay the plaintiff's lawyers
 25   A. Correct.                                                        25        $20,000 because of their failure to produce
                      HERBERT L. PETERSON & ASSOCIATES                                        HERBERT L. PETERSON & ASSOCIATES
61 of 100 sheets                                             Page 238 to 241 of 279
EXHIBIT 8
EXHIBIT 10
EXHIBIT 11
DOCUMENT   PAGES   TEXT   Zoom    Search


                                              Page       1       of 4
            p. 1

                                   Complaint letters filed in Beltrami
                                   County Jail death

                                 Original Document (PDF) »
                                 Contributed by: Colleen Kelly, The Star Tribune
DOCUMENT   PAGES    TEXT   Zoom    Search
             p. 2

                                               Page       2       of 4



                                    Complaint letters filed in Beltrami
                                    County Jail death

                                  Original Document (PDF) »
                                  Contributed by: Colleen Kelly, The Star Tribune
DOCUMENT   PAGES   TEXT   Zoom    Search


            p. 3                              Page       3       of 4



                                   Complaint letters filed in Beltrami
                                   County Jail death

                                 Original Document (PDF) »
                                 Contributed by: Colleen Kelly, The Star Tribune
DOCUMENT   PAGES   TEXT   Zoom    Search

            p. 4
                                              Page       4       of 4



                                   Complaint letters filed in Beltrami
                                   County Jail death

                                 Original Document (PDF) »
                                 Contributed by: Colleen Kelly, The Star Tribune
EXHIBIT 12
